                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 17-14448-CIV-MAYNARD

ANISSA CLARKE,

      Plaintiff,                                          FILED bY--- D.C.

v.
                                                            OCT 1 8 2!)}~
NANCY A. BERRYHILL, Acting Commissioner,                    STEVEN M.LARIMORE
                                                             CLERK U.S. DIST. CT.
Social Security Administration,                            S.D. OF FLA. ·FT. PIERCE


      Defendant.
______________________________________________________/
ORDER ON THE PLAINTIFF'S COMPLAINT (DE 1) AND ON THE DEFENDANT'S
              MOTION FOR SUMMARY JUDGMENT (DE 25)

      THIS CAUSE comes before this Court upon the above

pleadings. Having reviewed the full record and having held a

hearing thereon on October 9, 2018, this Court finds as follows:

                                     BACKGROUND

       1.    The Plaintiff applied for disabilitj insurance

benefits under Title II of the Social Security Act on April 14,

2015. The application was denied at the first two levels of

administrative review. On January 24, 2017, following a hearing,

an Administrative Law Judge ("ALJ") rendered a decision finding

the Plaintiff not disabled under the terms of the Social

Security Act. The Appeals Council denied the Request for Review

on October 31, 2017, thereby leaving the ALJ's decision final

and subject to judicial review.
     2.   The Plaintiff's work history includes retail,

clerical, and customer service jobs. Her taxed earnings report

shows income from 1999 to 2011. The Plaintiff has a two year

college education.

     3.   The medical record begins in March 2011. That month

Dr. Kirvin of Palm Beach Sports Medicine filled out a work

release form for her then employer. At the time she held the job

of conference customer service representative. At issue was a

reported knee injury and knee pain complaint.   (The

Administrative Record contains no treatment notes related to

this knee condition.) At first Dr. Kirvin imposed a wide-variety

of work activity restrictions. However in the work release

report from July 2011, Dr. Kirvin had just one restriction: to

stay at her work station without need to get up frequently.

     4.   In March 2012 the Plaintiff went to the hospital. She

was shopping at Pet Smart when she says she experienced a

fainting spell and momentary loss of consciousness. She

experienced no other fainting-related symptoms such as fatigue

or lightheadedness before the fainting spell. She did feel

nauseous, but that was because she had not eaten yet that day.

All testing done at the hospital was normal. Syncope was

diagnosed. The Plaintiff was 29 years old.




                             2 of 12
     5.    She did not seek medical care again until September

2014 when she saw Dr. Bogle at Physicians Immediate Care for

left eye dermatitis.   In January 2015 she saw Dr. Borchelt at the

Heart and Family Health Institute of Port St. Lucie for refills

of Metaformin (for pre-diabetes) and Aldactone   (a blood pressure

medication) .

     6.    She returned to the Physicians Immediate Care practice

on March 25, 2015. This treatment note contains the first

complaint of back pain of record. The Plaintiff complained of a

two week long flare-up of low back pain. The pain also radiated

down into her legs. She attributed the pain to a herniated

lumbar disc from a car accident in 2012   (for which the

Administrative Record contains no treatment notes). Unspecified

backache was diagnosed. Prednisone, Flexeril, and Tylenol #3

(codeine) were prescribed, and therapeutic injections were

given. The Plaintiff was 32 years old at the time.

     7.    The earnings record suggests that the Plaintiff had

returned to work at some point in 2014. She was working doing

customer service for an online pharmacy. She claims March 30,

2015 as her date last worked as well as her alleged disability

onset date. In her application and at the hearing she attributed

that cessation of employment to her pain conditions. She was

having difficulty tolerating the drive to work even though it

                               3 of 12
was just a short distance away. The employer declined to make

requested work-place accommodations. The employer declined to

reduce her hours to part-time without a doctor's note. The

employer declined to give her a reclined seating option even

with a doctor's note.   (The contemporaneous treatment record

shows no such requests or problems, this Court observes.)

     8.    In April 2015 the Plaintiff returned to the Heart and

Family Health Institute of Port St. Lucie, this time for low

back pain. She complained of a two week flare-up caused by

frequent walking trips from her work station to her car to take

medication, to eat snacks, and to make phone calls, none of

which her employer permitted inside. Treatment to-date had not

eased her low back pain. An MRI was taken of her lumbar spine.

It was overall unremarkable except for a small protrusion at the

L5-S1 disc site. Dr. Wadhwa treated her. He added Soma and

Neurontin to her medications.

     9.    Also in April 2015 the Plaintiff applied for

disability benefits. She claimed disability due to severe

migraines, neck pain, arthritic shoulder pain, low back pain

that radiates down her legs, and knee pain. She also claimed

pre-diabetes.

     10.   Dr. Wadhwa referred the Plaintiff to pain management,

and in May 2015 the Plaintiff began seeing Dr. Swartz. She

                                4 of 12
complained of low back pain and pain that radiates down the full

length of both of her legs. She reported additional widespread

areas of pain in her neck, knees, and shoulder. The physical

examination was overall normal. Dr. Swartz observed only a slow

and deliberate gait as well as tenderness in her cervical and

lumbar spine areas. Guarding reduced the range of lumbar motion.

Dr. Swartz added a prescription for an opioid patch (Butrans)

for pain relief.

     11.   The Plaintiff reported no pain relief despite her

medications and injections at the follow-up pain-management

appointments with Dr. Swartz in June and August 2015. At that

August 2015 appointment the Plaintiff complained that the

inability to sit for long hindered employment. At that August

appointment Dr. Swartz observed the Plaintiff to be "very

dramatic in her presentation [with] lots of oohing and aahing".

He diagnosed lumbago (with lumbar disc displacement without

myeolopathy) and neck pain. He added Celebrex and Elavil to her

medications.

     12.   The Plaintiff saw Dr. Wadhwa in September 2015. The

Plaintiff again complained of ongoing, unrelieved low back pain

with lower extremity pain radiation and neuropathy. Dr. Wadhwa

added Cymbalta (for the neuropathy) and Lunesta (for sleep) to

her medications.

                              5 of 12
        13.   The Plaintiff testified at the hearing held November

2016. She repeated her claim of diverse,      severe pain complaints

that cause a pronounced degree of impairment. She can sit no

longer than one hour (and she prefers to sit in a reclined

position with her feet elevated). She can stand no longer than

ten minutes and can walk only a short distance. She can lift no

more than ten pounds. She has difficulty reaching high overhead.

Pain hinders sleep, causing her to sleep late into the morning.

She does very light, and minimal household activities.

        14.   At Step Two of the disability analysis, the ALJ found

the Plaintiff to have the severe impairment of a small lumbar

disc protrusion. The ALJ found none of the other claimed medical

conditions to rise to the level of a "severe impairment" as Step

Two defines that term. The ALJ did not find the Plaintiff's

medical conditions to be wholly disabling. The ALJ found the

Plaintiff still capable of a reduced range of light work despite

them.

        15.   The ALJ explained why she assessed the Plaintiff's

Residual Functional Capacity ("RFC")       for a reduced range of

light work rather than fully disabled. The ALJ noted the

relatively spartan treatment history and the conservative nature

of that treatment. The ALJ noted the unremarkable objective

medical evidence such as the overall normal physical examination

                                 6 of 12
findings and the one relatively non-severe MRI finding. The ALJ

noted the absence of any supporting work-related opinion

statement from a treating source (contemporaneous to her date

last worked and alleged disability onset date). The record

evidence simply does not corroborate the breadth and degree of

the Plaintiff's pain allegations, the ALJ reasoned.

     16.   However the ALJ did not reject the Plaintiff's pain

allegations completely. The ALJ found the evidence---as limited

as it is---to justify reduction of the Plaintiff's RFC to

reflect the presence of the "small herniated disc with some

tenderness, spasm and joint pain." In further support of the RFC

assessment the ALJ noted the RFC rating that the agency medical

advisor gave at Exhibit 3A to whom the ALJ gave great weight.

     17.   Next the ALJ had to decide whether the assessed RFC
                                I
permits the Plaintiff to return to her past work. Based on the

testimony of the Vocational Expert ("VE") who also testified at

the administrative hearing and the Dictionary of Occupation-al

Titles, the ALJ found the Plaintiff able to perform her past

jobs as order clerk, meeting planner, administrative clerk, and

receptionist. The ALJ therefore concluded that the Plaintiff is

not disabled.




                              7 of 12
                             DISCUSSION

     18.   Judicial review of the Commissioner's decision is

limited to a determination of whether it is supported by

substantial evidence and whether the proper legal standards were

applied. See Lewis v. Callahan, 125 F.3d 1436 (11th Cir. 1997).

Supporting evidence need not be preponderant to be substantial

so long as it amounts to more than a scintilla; in other words,

it is such relevant evidence that a reasonable person might

accept as sufficient and adequate to support the conclusion

reached. See id. at 1440. If the decision is supported by

substantial competent evidence from the record as a whole, a

court will not disturb that decision. Neither may a court re-

weigh the evidence nor substitute its judgment for that of the

ALJ. See Wolfe v. Chater, 86 F.3d 1072 (11th Cir. 1996). See

also, Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002)

While the Commissioner's factual findings enjoy such deference, a

court is free to review the Commissioner's legal analysis and

conclusions de novo. See Ingram v. Comm'r, 496 F.3d 1253, 1260

(11th Cir. 2007). See generally, Jordan v. Comm'r, 470 Fed.Appx.

766, 767-68   (11th Cir. 2012).

     19.   At the hearing that this Court held on the pleadings,

the Plaintiff repeated her claim of very severe pain conditions

and resulting pronounced impairment. She said that the typical

                                  8 of 12
workplace cannot accommodate her need to sit in a reclined

position with her feet elevated. Her pain hinders her ability to

sit upright. She claimed a long history of arthritis which

physical therapy worsened. She described herself as a fall risk.

She asserted overall limited mobility. As for pain-relieving

treatment, she said that she has built up a tolerance to pain

medication after many years of use since a remote shoulder

injury. For that reason pain medication no longer is effective

at relieving her pain. This Court construes her argument to be

that the ALJ wrongly rejected her disability claim and wrongly

found her capable of a reduced range of light work.

     20.   This Court begins by noting the governing standards.

Relevant here is the standard that guides the determination of

what the Plaintiff's RFC is. Her Residual Functional Capacity is

an assessment of her work ability---the most she can do---

despite the impairments that her medical conditions cause.        It

is drawn from the whole evidentiary record: subjective

allegations, objective medical evidence, medical opinion

evidence, and non-medical evidence. See Lewis, 125 F.3d at 1440

and Phillips, 357 F.3d at 1238   (applying 20 C.F.R.   §   404.1545).

See also, SSR 96-Bp. In compliance therewith the ALJ undertook

the required comprehensive analysis of the record evidence when

she assessed the Plaintiff's RFC.

                              9 of 12
     21.   As noted above one point of consideration is the

Plaintiff's subjective allegations. For a decision rendered

before March 27, 2017   (as was the case here), the standard that

governed the evaluation of the Plaintiff's subjective pain

impairment allegations was 20 C.F.R.     §   404.1529 and SSR 96-7p.

Those two regulations list out the various factors by which the

severity of a pain condition and its impairing effect are

measured. The ALJ considered those factors in her analysis.

     22.   One of the more important factors is objective medical

evidence such as physical examination observations (of how an

underlying medical condition manifests itself in an observable

way) and radiographs or other clinically determinable medical

defects underlying the pain complaints. The ALJ correctly found

the objective medical evidence to lend no support to the

Plaintiff's pain-based disability allegations. Physical

examination findings showed few pain manifestations and the only

underlying orthopedic defect---one small protrusion of a lumbar

disc---is relatively non-severe. The record simply contains no

objective medical evidence of an underlying medical condition

that reasonably could cause the very severe and wide-ranging

pain impairments that the Plaintiff alleges. The ALJ also

correctly analyzed the other relevant factors such as the nature

and extent of treatment and non-medical factors.

                              10 of 12
     23.   That is not to say that the ALJ completely rejected

the Plaintiff's pain allegations. The ALJ acknowledged the

presence of pain conditions and the presence of pain-related

impairment on her ability to work. The RFC that the ALJ assessed

reflects significant accommodation.

     24.   As noted above the treatment history of record is

spartan and shows both the limited pursuit of treatment and

relatively conservative treatment measures. Nor does the medical

evidence of record confirm many aspects of her disability claims

and allegations. There is no medical evidence of her earlier car

accidents nor   tr~atment   notes that corroborate her claimed

pursuit of workplace accommodations. This Court notes that

ultimately it is the Plaintiff's burden to prove her disability

claim, see Ingram, 496 F.3d at 1269 (citing Doughty v. Apfel,

245 F.3d 1274   (11th Cir. 2001)), and that burden of proof

carries with it the obligation to proffer into the record all

relevant medical evidence that might support her claim.

                               CONCLUSION

     25.   It is not for this Court upon judicial review to re-

weigh the evidence or reach findings of fact anew; such is the

responsibility of the ALJ as the fact-finder in this case. In

other words Social Security law does not permit this Court to

make its own decision about whether to grant or deny the

                                11 of 12
Plaintiff's disability application. Social Security law instead

limits the scope of consideration to reviewing the ALJ's

decision on appeal. This Court's review is limited to ensuring

that the ALJ's findings of fact are supported by competent,

substantial evidence and that the decision comports with the

governing law and regulations. Social Security law thereby gives

a certain degree of deference to the ALJ's decision. Having

reviewed the parties' arguments and having independently and

carefully reviewed the whole record, this Court finds the

decision to have such support, with no grounds warranting

reversal or remand.

      It is therefore,

      ORDERED AND ADJUDGED that the Plaintiff's Complaint (DE 1)

is DENIED. In affirming the ALJ's decision, the Defendant's

Motion for Summary Judgment   (DE 25) therefore is GRANTED.

      DONE AND ORDERED in Chambers at Fort Pierce, Florida, this

'\~~day of October, 2018.




                          UNITED STATES MAGISTRATE JUDGE

CC:   Jessica E. Elliott, AUSA (via CM/ECF NEF)

      Anissa Clarke, pro se
      5212 NW Edgarton Terrace
      Port St. Lucie, FL 34983

                              12 of 12
